Citation Nr: 0417541	
Decision Date: 06/30/04    Archive Date: 07/13/04

DOCKET NO.  03-00 744	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. A. Mishalanie, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1961 to 
January 1973 and from October 1974 to June 1979.

This case comes to the Board of Veterans' Appeals (Board) 
from an October 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which denied the veteran's claim for service 
connection for diabetes mellitus.  The case subsequently was 
transferred to the RO in Pittsburgh, and that office 
forwarded the appeal to the Board.


FINDING OF FACT

The veteran's diabetes mellitus did not originate in service 
and is not otherwise causally related to his military 
service, including exposure to herbicides such as Agent 
Orange.


CONCLUSION OF LAW

The veteran's diabetes mellitus was not incurred or 
aggravated during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.1, 3.159, 3.303, 3.307, 3.309 (2003).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The VCAA and 
implementing regulations eliminated the requirement of 
submitting a well-grounded claim and provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a); Charles v. 
Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

Recently, in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) revisited the requirements imposed upon VA by the 
VCAA.  The Court held, among other things, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a) (West 2002), must 
be provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  Id. at 422.  

In this case, the veteran was provided the required VCAA 
notice by letter of March 2001, which was prior to the RO's 
decision in October 2001.  So this was in accordance with the 
holding in Pelegrini.  



The Court also held in Pelegrini that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2003) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Id. at 422.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2003).

In this case, although the March 2001 VCAA notice letter that 
was provided to the appellant does not contain the precise 
language specified by the Pelegrini Court in its description 
of the "fourth element" of the VCAA notification 
requirement, the Board finds that the veteran was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to his claim.  Moreover, in a recent precedent 
opinion of VA's General Counsel it was held that the language 
in Pelegrini stating that VA must request all relevant 
evidence in the claimant's possession was dictum and, thus, 
not binding.  See VAOGC 1-2004 (Feb. 24, 2004) (the Court's 
statements in Pelegrini that sections 5103(a) and 3.159(b)(1) 
require VA to include such a request as part of the notice 
provided to a claimant under those provisions is obiter 
dictum and is not binding on VA).  The Board is bound by the 
precedent opinions of VA's General Counsel, as the chief 
legal officer for the Department.  38 U.S.C.A. § 7104(c).

With respect to the VCAA letter of March 2001, the veteran 
was requested to respond within 60 days.  

38 C.F.R. § 3.159(b)(1) (2003) was recently invalidated by 
the United States Court of Appeals for the Federal Circuit in 
Paralyzed Veterans of America (PVA) v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. September 2003).  
The offending regulatory language suggested that an appellant 
must respond to a VCAA notice within 30 days and was 
misleading and detrimental to claimants whose claims were 
prematurely denied short of the statutory one-year period 
provided in 38 U.S.C.A. § 5301(a).  Thus, that regulatory 
provision, which is similar to the 60-day response time 
alluded to above, was invalid because it was inconsistent 
with the statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. 
§ 5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations that allowed VA 
to decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the veteran's appeal was ongoing during this change in the 
law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

In this case, the RO obtained the veteran's service medical 
records (SMRs) and his VA outpatient treatment (VAOPT) 
records.  Private medical records also were submitted from 
Scott Weinel, D.C., and Butler Memorial Hospital.  In 
addition, a May 2001 letter was sent to the veteran asking 
him to provide evidence showing he performed land duty in the 
Republic of Vietnam in order to support his claim that he was 
exposed to Agent Orange.  In October 2001, he told the rating 
examiner that he was never on land in Vietnam.

Although over 3 years have passed since the March 2001 VCAA 
letter, the veteran has not indicated that he has any 
additional relevant information or evidence to submit, or 
which needs to be obtained.  Furthermore, although offered, 
he declined his opportunity for a hearing to provide oral 
testimony in support of his claim.  38 C.F.R. § 20.700(a) 
(2003).

In sum, the record reflects that the facts pertinent to this 
claim have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  Accordingly, the Board 
will address the merits of the claim.

Factual Background

The veteran was in the U.S. Navy during the Vietnam Era.  In 
a March 2001 statement in support of his claim, he stated he 
served aboard the U.S.S. Bennington and U.S.S. Ranger.  As 
alluded to earlier, in October 2001, he said he never served 
'in country' in Vietnam, and he was never on land there.  
(See particularly, Report of Contact (VA Form-119)).  

In a "Report of Disability" form submitted to the Social 
Security Administration (SSA), the veteran stated that his 
medical conditions, including diabetes, began to bother him 
in 1997.  He also stated that Dr. Shoemaker was the original 
doctor who diagnosed his diabetes.  According to subsequent 
correspondence from the veteran, Dr. Shoemaker is deceased 
and his records have been destroyed.  

In his October 2001 claim (particularly, VA Form 21-526), the 
veteran stated marginal diabetes was diagnosed in 1979.  In 
handwritten notes from him, he further explained that this 
diagnosis occurred at a military facility in Milton, Florida, 
and within less than a year he was a full diabetic and has 
been insulin dependent since 1981.

VAOPT records indicate the veteran had a diabetic foot 
examination in October 2000.  In December 2000, the clinician 
noted a long-standing history of diabetes.  In January 2001, 
"diabetes mellitus type II on insulin" was noted, and, 
in February 2001, diabetic polyneuropathy was diagnosed.

Copies of some of the veteran's prescriptions indicate he was 
taking insulin as early as January 2000.

Governing Laws and Regulations

Service connection is to be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  This 
requires a finding that there is current disability that has 
a definite relationship with an injury or disease or some 
other manifestation of the disability during service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) and Cuevas 
v. Principi, 3 Vet. App. 542, 548 (1992).  However, it need 
not be shown that the disability was present or diagnosed 
during service but only that there is a nexus between the 
current condition and military service, even if first 
diagnosed after service, on the basis of all the evidence, 
including pertinent service medical records.  This can be 
shown by establishing that the disability resulted from 
personal injury or disease incurred in the line of duty.  38 
C.F.R. § 3.303(d) (2003); Godfrey v. Derwinski, 2 Vet. App. 
352, 356 (1992).  

In certain circumstances, a disease associated with exposure 
to certain herbicide agents will be presumed to have been 
incurred in service even though there is no evidence of that 
disease during the period of service at issue.  38 U.S.C.A. § 
1116 (West 2002); 38 C.F.R. §§ 3.307(a)(6), 3.309 (e) (2003).

A veteran who served in the Republic of Vietnam during the 
Vietnam era shall be presumed to have been exposed during 
such service to a herbicide agent (i.e., Agent Orange).  38 
C.F.R. § 3.307(a) (2003).  Prior law required that the 
veteran have a disease listed at 38 C.F.R. § 3.309(e), in 
addition to proof of Vietnam service, before exposure there 
was presumed.  So the change eliminating this requirement 
reversed the U.S. Court of Appeals for Veterans Claims 
(Court's) decision in McCartt v. West, 12 Vet. App. 164 
(1999).  See, too, 38 U.S.C.A. § 1116 (West Supp. 2002).  And 
since the change occurred during the pendency of this appeal, 
and obviously is more favorable to the veteran, his claim 
must be considered under the new, lesser standard.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003); see also Dudnick v. Brown, 
10 Vet. App. 79, 80 (1997).  Furthermore, the diseases listed 
under this section will be service-connected if the 
requirements of § 3.307(a)(6) are met even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of § 3.307(d) are also 
satisfied.

Further, 38 C.F.R. § 3.307(a)(6)(iii) (citing 38 U.S.C. 
§§ 501(a) and 1116(a)(3) as authority) provides that:

A veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, 
and ending on May 7, 1975 and has a disease 
listed at Sec. 3.309(e) shall be presumed to have 
been exposed during such service to an herbicide 
agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any 
such agent during that service.  The last date on 
which such a veteran shall be presumed to have 
been exposed to an herbicide agent shall be the 
last date on which he or she served in the 
Republic of Vietnam during the period beginning 
on January 9, 1962, and ending on May 7, 1975.  
"Service in the Republic of Vietnam"' includes 
service in the waters offshore and service in 
other locations if the conditions of service 
involved duty or visitation in the Republic of 
Vietnam.  

The diseases listed under 38 C.F.R. § 3.309(e) include:  
chloracne or other acneform diseases consistent with 
chloracne; Type 2 diabetes (also known as Type II diabetes 
mellitus or adult-onset diabetes); Hodgkin's disease; 
multiple myeloma; non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2003).

In order to be service-connected under 38 C.F.R. § 3.309(e), 
the diseases listed above shall have become manifest to a 
degree of 10 percent or more at any time after service, 
except that choracne of other acneform disease consistent 
with chloracne, porphyria cutanea tarda, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within a year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii) (2003).

Furthermore, certain conditions, such as diabetes mellitus, 
will be presumed to have been incurred in service if 
manifested to a compensable degree within 1 year after 
service.  This presumption is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  

In determining whether service connection is warranted, VA is 
responsible for considering both the positive and negative 
evidence.  If the evidence, as a whole, is supportive or is 
in relative equipoise (i.e., about evenly balance), then the 
veteran prevails.  Conversely, if the preponderance of the 
evidence is negative, then service connection must be denied.  
See 38 C.F.R. § 3.102 (2003); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Alemany v. Brown, 9 Vet App. 518, 519 (1996).  
See also Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) ("[T]he VCAA simply restated what existed in section 
5107 regarding the benefit-of-the-doubt doctrine" and does 
not mandate a discussion of all lay evidence of record.)



Legal Analysis

The veteran claims that he served in waters contiguous to the 
Republic of Vietnam, but admits that he never actually 
visited the mainland of Vietnam.  Service "in the Republic 
of Vietnam" can include contiguous waters, but only if the 
service required visitation or duty in Vietnam itself.  38 
C.F.R. 3.307(a)(6)(iii) (2003).  Because the veteran states 
that he never actually went on land, it cannot be presumed 
that he was exposed to Agent Orange under §§ 3.307(a)(6) and 
3.309(e).

The SMRs are negative for any indication of diabetes or 
symptoms thereof.  The veteran's sugar levels were within 
normal limits at the time of his discharge examination.  The 
earliest indication of diabetes in the record is a 
prescription for insulin dating back to January 2000, many 
years after the veteran was discharged from service.  

So although the veteran has stated marginal diabetes was 
diagnosed in 1979, and he has been insulin-dependent since 
1981, the evidence of record does not support this.  In the 
disability report submitted to the SSA, the veteran stated 
that his disabilities did not begin to bother him until 1997.  

The record suggests the veteran's diabetes did not develop to 
a compensable degree within 1 year after discharge, and 
therefore, he is not entitled to presumptive service 
connection for a chronic disease under 38 C.F.R. §§ 
3.307(a)(3) and 3.309(a).  Likewise, there also is no 
evidence of record otherwise directly linking his diabetes to 
his military service.  And such medical nexus evidence is a 
prerequisite to granting service connection in the absence of 
benefit from the presumptive provisions discussed above.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability . . .").  Also found at 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

For these reasons, the claim for service connection for 
diabetes mellitus must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit-of-the-doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, this doctrine 
is not applicable in the instant appeal.  38 C.F.R. § 3.102 
(2003); see also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996); Gilbert v. Derwinski, 1. Vet. App. 49, 57 (1991).


ORDER

The claim for service connection for diabetes mellitus is 
denied.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



